Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/905,229 filed on 6/18/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:


With regards to claims 2-12, due to their direct or indirect dependence from claim
1, they are allowed for at least the same reasons.

With regards to claim 13, the prior art of record alone or in combination fails to teach or fairly suggest determining second dynamic conditions that are applicable to a group of core timing control signals during the sub-clock, the determining based on the first dynamic conditions and static conditions; setting or resetting one or more core timing control signals in the group at the sub-clock, the setting or resetting based on stored reaction data that specifies whether to set or reset the core timing control signals based on each second dynamic condition; and issuing the group of core timing control signals from the microcontroller to control voltages applied to the memory structure during the sub-clock of the memory operation, in combination with the other limitations found in the claim.



With regards to claim 15 the prior art of record alone or in combination fails to teach or fairly suggest a first processor configured to place packets on a first-in first-out (FIFO) queue, each packet containing information for locating reaction data for condition for a sub-clock of a memory operation in a memory array; and a second processor configured to: locate reaction data wherein the reaction data specifies whether to set or reset core timing control signals in response to the condition; set or reset timing control signals specified by the reaction data; and issue the one or more core timing control signals to control voltages applied to the memory array during the sub-clock of the memory operation, in combination with the other limitations found in the claim. 
With regards to claims 16-20, due to their direct or indirect dependence from
claim 15, they are allowed for at least the same reasons.

The following prior art made of record is the closest prior art found and
discussed:
US Patent No. 8,639,903 to Barkley et al. teaches determining whether to set or reset memory cells in a memory array. The setting and resetting memory cells being dependent on set and reset pulse signals. Barkley et al. teaches all of these limitations but is silent as to disclosing the reasons for allowance set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181